Case: 17-14641   Date Filed: 01/08/2019   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-14641
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 2:16-cr-00122-SPC-CM-1



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                  versus

WILLIAM LEE,

                                                        Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (January 8, 2019)

Before MARTIN, NEWSOM, and GRANT, Circuit Judges.

PER CURIAM:
              Case: 17-14641    Date Filed: 01/08/2019   Page: 2 of 2


      Adam Labonte and Juliann Welch, appointed counsel for William Lee in this

direct criminal appeal, have moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Lee’s conviction and sentence are AFFIRMED.




                                         2